UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2011 Date of reporting period:May 31, 2010 Item 1. Schedule of Investments. Snow Capital Opportunity Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 81.89% Biotechnology - 2.33% Amgen, Inc. (a) $ Capital Markets - 1.14% Bank Of New York Mellon Corp. Commercial Banks - 5.37% Fifth Third Bancorp Synovus Financial Corp. Wells Fargo & Co. Communications Equipment - 1.39% Nokia OYJ - ADR Diversified Financial Services - 8.15% Bank of America Corp. JP Morgan Chase & Co. Electronic Equipment, Instruments & Components - 2.62% Agilent Technologies, Inc. (a) Echelon Corp. (a) Energy Equipment & Services - 3.99% Patterson-UTI Energy, Inc. Transocean Ltd. (a) Food & Staples Retailing - 1.17% Safeway, Inc. Health Care Providers & Services - 10.83% Community Health Systems, Inc. (a) Health Net Inc. (a) LifePoint Hospitals, Inc. (a) Omnicare, Inc. Wellpoint, Inc. (a) Industrial Conglomerates - 3.63% General Electric Co. Insurance - 12.11% Allstate Corp. Genworth Financial, Inc. (a) Hartford Financial Services Group Inc. MetLife, Inc. Unum Group XL Capital Ltd. - Class A Internet Software & Services - 1.83% eBay, Inc. (a) Machinery - 2.63% Ingersoll-Rand PLC Metals & Mining - 2.88% Alcoa Inc. Nucor Corp. Multiline Retail - 3.38% Macy's, Inc. Oil, Gas & Consumable Fuels - 4.69% ConocoPhillips Marathon Oil Corp. Pharmaceuticals - 3.34% Pfizer, Inc. Software - 2.91% Cadence Design System, Inc. (a) Microsoft Corp. Specialty Retail - 6.79% American Eagle Outfitters, Inc. The Gap, Inc. Lowe's Cos, Inc. Men's Wearhouse, Inc. New York & Company, Inc. (a) Office Depot, Inc. (a) Pacific Sunwear Of California, Inc. (a) Thrifts & Mortgage Finance - 0.71% MGIC Investment Corp. (a) TOTAL COMMON STOCKS (Cost $216,484,315) EXCHANGE TRADED FUNDS - 2.88% Financial Select Sector SPDR Fund ProShares UltraShort 20+ Year Treasury Fund (a) Proshares UltraShort S&P 500 Fund (a) TOTAL EXCHANGE TRADED FUNDS (Cost $9,107,440) REAL ESTATE INVESTMENT TRUSTS - 0.81% Real Estate Investment Trusts - 0.81% Annaly Capital Management, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,163,507) Contracts Value PURCHASED OPTIONS - 0.28% S&P 500 Index - 0.13% Expiration: December, 2010, Exercise Price: $1,000.000 50 Expiration: December, 2010, Exercise Price: $1,025.000 10 Energy Equipment & Services - 0.06% Transocean Ltd. Expiration: November, 2010, Exercise Price: $55.000 Machinery - 0.05% Ingersoll-Rand PLC Expiration: September, 2010, Exercise Price: $32.500 Oil, Gas & Consumable Fuels - 0.04% Valero Energy Corp. Expiration: September, 2010, Exercise Price: $17.000 TOTAL PURCHASED OPTIONS (Cost $989,418) Principal Amount Value SHORT TERM INVESTMENTS - 15.24% Money Market Funds - 15.24% Fidelity Institutional Government Portfolio $ TOTAL SHORT TERM INVESTMENTS (Cost $40,006,946) Total Investments(Cost $268,751,626) - 101.10% Liabilities in Excess of Other Assets - (1.10)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. The cost basis of investments for federal income tax purposes at May 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation - Equities Gross unrealized appreciation - Options Gross unrealized depreciation - Equities ) Gross unrealized depreciation - Options ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at May 31, 2010 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2010, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Consumer Discretionary $ $
